DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention 
Claim 22 is rejected due the phrase “the component” which lacks antecedent basis.
The phrase “heat resistant spring material” in claim 23 is rejected, as it is a relative term, which renders the claim indefinite.  The term “heat resistant spring material” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “heat resistant spring material”; it is unclear as to what degree of difference is encompassed by this phrase, if not “heat resistant” or a “spring material” since no standard is provided for ascertaining such.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-23, 25-26 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharmann et al. (EP2663160).
Scharmann teaches a cooking appliance (par. 0031), comprising:  
a cooking chamber for cooking a product to be cooked (fig. 2; par. 0031);
an air-guiding plate (par. 0050; blower behind) arranged in the cooking chamber (fig. 2 ref. 6 par. 0039);
a transmitter/receiver unit configured to transmit and/or receive a high-frequency signal (fig. 2 ref. 27; par. 0027);
a coupling device configured to couple the transmitter/receiver unit and the air- guiding plate (fig. 2 ref. 24, 25 par. 0039); and 
a sensor configured for arrangement in the cooking chamber (fig. 2 ref. 31 par. 0041), 
said air-guiding plate being configured in the form of a planar antenna (fig. 2 ref. 6 relative vertical axis) for transmitting the high-frequency signal between the coupling device and the sensor (par. 0039, 0041).
With respect to claim 28, wherein the transmitter/receiver unit is configured in at least one of three ways, a first way in which the transmitter/receiver unit transmits a first high-frequency signal via the planar antenna to the sensor (par. 0041), a second way in which the transmitter/receiver unit receives a second high- frequency signal provided by the sensor via the planar antenna at a predeterminable time, a third way in which the transmitter/receiver unit receives the second high-frequency signal provided by the sensor via the planar antenna in response to a presence of a triggering signal (par. 0026).
Further comprising at least one member selected from the group consisting of a heating coil, a steam generator, a microwave generator and a fan (par. 0022) and the cooking appliance is an oven, a microwave oven and a steam cooker (par. 0022).
Wherein the coupling device comprises a spiral-shaped electrical line (par. 0021; screw connection) for capacitive coupling with the air- guiding plate for transmitting the high-frequency signal (par. 0021).

A mounting (par. 0012; connection point) configured to fix the air-guiding plate to at least one side wall of the cooking chamber (par. 0012), said spiral-shaped electrical line being arranged relative to the air-guiding plate at a position which is dependent on the position of the mounting (par. 0013).
Wherein the spiral- shaped electrical line is arranged relative to the air-guiding plate at a position which is dependent on a spacing of an edge of the air-guiding plate from a side wall of the cooking chamber (par. 0013), such that an impedance of the air-guiding plate is adapted to an impedance of the coupling device (par. 0013).
Wherein the spiral- shaped electrical line is configured as a component which is removable or capable of being added (par. 0045, 0047).
Wherein the air- guiding plate has an opening for passage of the component (par. 0038).
Wherein the spiral- shaped electrical line is alternatively taken with respect to spring mechanism (par. 0047) is produced from a heat-resistant spring material (relative cooking conditions).
Wherein the air- guiding plate is enameled (par. 0019; enamel layer).
Further comprising an earth line configured to galvanically couple an earth for the planar antenna to a side wall of the cooking chamber (par. 0008, 0013; gap).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Scharmann et al. (EP2663160).
Scharmann is taken as above.
Scharmann teaches the air- guiding plate is produced from a metal plate which is coated with an electrically insulating layer (par. 0038) thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a specific type of metal thus achieving a same result as that of Sharmann and since steel is a type of metal.
Though silent to wherein the planar antenna is configured to transmit the high-frequency signal in an ISM band.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a specific type of type of band relative a same taught high frequency device as taught by Sharmann thus achieving a same result as that of Sharmann.

Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sharmann.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792